Citation Nr: 1625844	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease, herniated disc, and spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989 and January 1990 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current back disability that began on active duty.  Specifically, he reports that he injured his back in 1990 while lifting furniture and driving military trucks during active duty.  The Veteran also reports that his back has slowly and progressively gotten worse.  The Veteran's report of medical history during separation notes that he injured his back in service and he continued to have occasional back pain.  

At an October 2011 VA back examination, the examiner noted a June 2008 MRI that showed herniated disc at L4-L5, degenerative joint disease, and moderate spinal stenosis.  The examiner assessed the same conditions based on the 2008 MRI.  The examiner opined that it was less likely as not the Veteran's lumbosacral spine condition was related to his military service.  The rationale provided was that the pain the Veteran had in service resolved.  The examiner stated the current back problem is due to herniated disc and spinal stenosis shown on the June 2008 MRI, and that it is highly unlikely that he had a herniated disc in the military that would still be present 12 years later as herniated discs tend to come and go and heal with time.  The examiner also stated that there was no evidence of any severe trauma, problems, or complaints of back pain when the Veteran was in the military.  Lastly, the examiner stated the Veteran's current back condition is due to his occupation as a bus driver, the normal aging process, and the shape of his spinal canal which probably contributes to the Veteran's lumbar spinal stenosis.  

A November 2012 Back Disability Benefits Questionnaire (DBQ) completed by the Veteran's physician Dr. T. M. R., reflects diagnoses of lumbalgia, lumbar radiculitis, lumbar subluxation, and sciatica (w/disc).  On examination, the Veteran had localized tenderness or pain to palpation of the thoracolumbar spine, symptoms of radiculopathy in the right lower extremity of moderate severity, and uses a cane to assist with locomotion.  Dr. T. M. R. stated that the Veteran's slowly and progressively worsening back pain and symptoms are typical of traumatic injuries, suggesting that the Veteran's injuries in service were related to his current lumbar spine disabilities.

Unfortunately, the Board finds the October 2011 VA opinion and rationale inadequate for rating purposes as the examiner did not consider the Veteran's assertion that his back continued to give him problems after the initial incident in service.  Additionally, the examiner's rationale appears to be inconsistent.  The examiner stated that it was highly unlikely the Veteran had a herniated disc in service that would still be present but then stated that herniated discs come and go.  Therefore, a remand is necessary for a new VA examination and opinion that addresses whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current lumbar spine disability that is related to or was caused by the in-service injuries of lifting furniture and driving military vehicles.  

Additionally, it appears that there may be some treatment records that are pertinent to the claim on appeal that have not been associated with the claims file.  In a March 2013 statement the Veteran reported that he receives treatment from Dr. T. M. R. for his back condition; however there are no treatment records associated with the claims file.  VA's duty to assist under the Veterans Claims Assistance Act of 2000 includes helping claimants to obtain STRs and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As these private treatment records likely contain evidence pertinent to the determination of the Veteran's claim, on remand the AOJ should attempt to obtain the records and upon doing so complete any further development deemed necessary to adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  The Veteran should be contacted and requested to provide the names of all private providers of medical care that he received for his lumbar degenerative disc disease, herniated disc, spinal stenosis, or any other lumbar spine disorder.  After obtaining any necessary consent, the AOJ should contact any identified medical care providers, to include Dr. T. M. R. and request copies, for association with the claims folder, of any and all records of treatment, to include records pertinent to the most recent medical treatment received.  

3.  After completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any diagnosed lumbar spine disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is of service onset or otherwise related to or was caused by his active duty service.

Specifically, the examiner should comment on the November 2012 Back DBQ completed by Dr. T. M. R. in which the physician suggested that the Veteran's report of in-service back injuries, from lifting furniture and driving military trucks and other vehicles over rugged terrain without back support, were related to the Veteran's current lumbar spine disabilities.  

For the purposes of this opinion, the examiner should take into account and discuss the Veteran's reports regarding his in-service back injuries incurred while lifting furniture and driving military vehicles, as well as his reports of continued back pain that has worsened over time.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


